Citation Nr: 0032923	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable disability rating for 
service-connected residuals of a left leg injury, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from April 1969 to January 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for a low back disorder and granted entitlement to 
service connection for residuals of a left leg injury, 
evaluated as noncompensable.


Service connection for a low back disorder

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In the case of a claim for disability compensation, the 
assistance to be provided by the Secretary includes providing 
a medical examination or obtaining a medical opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision when the 
evidence of record contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of disability and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

The veteran contends that he has a low back disorder as a 
result of his military service.  His service medical records 
show that he sustained a severe compression injury of the 
left calf in May 1971.  The veteran maintains that he also 
injured his back during this incident, although service 
medical records are negative for any complaints or findings 
of a low back disorder.  Post-service medical reports dated 
in 1997 and 1998 showed diagnoses of mild degenerative joint 
disease of the facet joints at L4-L5 and L5-S1 and sacroiliac 
arthritis, traumatic versus inactive ankylosing spondylitis.  

Thus, there is competent evidence that the veteran has a 
current low back disability or persistent or recurrent 
symptoms of disability and indication that the disability or 
symptoms may be associated with the veteran's active duty.  
However, the record does not contain sufficient medical 
evidence to make a decision on his claim.  Hence, under the 
requirements of the new statutory provisions, this appeal 
must be remanded for an examination or opinion regarding 
whether the veteran has a low back disorder attributable to 
his active military service. 

Further, any additional post-service medical records showing 
treatment for a low back disorder may prove relevant to the 
claim, and should be obtained on remand.  


Compensable rating for residuals of a left leg injury

The evidence of record, particularly the February 1998 VA 
examination report, does not provide the medical information 
necessary for the Board to render findings of medical fact 
regarding the degree of disability resulting from the 
veteran's service-connected disability.  The examiner made 
few objective medical findings concerning the veteran's left 
leg.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions).  Therefore, on remand the veteran should be 
afforded an appropriate VA examination to identify and assess 
the severity of all residuals of his service-connected 
disability.  

Finally, any additional medical records showing treatment for 
the veteran's left leg disorder may prove relevant to the 
claim, and should be obtained on remand. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
  
1.  Request that the veteran provide a 
list of those from whom he has received 
private medical treatment for his low 
back and left leg disorders since his 
separation from service.  The veteran 
should provide the complete names, 
addresses, and approximate dates of 
treatment, and signed releases so the RO 
may request his treatment records.  
Associate all records received with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative so 
that he may obtain and present his 
treatment records, in keeping with his 
ultimate responsibility to present 
evidence in support of his claim.

2.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his low back 
and left leg disorders, as well as the 
approximate dates of treatment.  When the 
veteran has provided this information, 
obtain and associate with the claims file 
all VA treatment records since service.  
All records maintained are to be 
requested, to include examination reports, 
treatment records, biopsy reports, 
laboratory test results, radiographic 
studies, progress notes, and 
hospitalization records.  If a facility 
from which records are requested does not 
have any records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be made.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran an appropriate VA examination 
to determine the exact nature and 
etiology of any low back disorder.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner 
are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the diagnosis and etiology of 
any current low back disorder.  The examiner 
is asked to determine whether it is at least 
as likely as not that any current low back 
disorder is related to any in-service injury, 
complaints, and/or findings, including the 
veteran's left leg injury in 1971.  The 
medical rationale for the opinion should be 
provided, citing the objective medical 
findings leading to the conclusion.

If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  Schedule the veteran for an 
appropriate VA examination of the left 
lower extremity.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of a left 
leg injury, to include any scars, 
neurological, muscle and orthopedic 
residuals.  

The examiner should note the range of 
motion for the left knee and ankle and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left knee and/or ankle is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should specifically discuss 
the severity of any muscle impairment, 
and identify which, if any, muscle groups 
are involved.  38 C.F.R. § 4.73 (2000).  

The examiner should also describe in 
detail any residual scars.  The examiner 
should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar(s) are poorly 
nourished or superficial or impose any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).

The examiner should state whether there 
are any neurological residuals associated 
with the veteran's service-connected left 
leg disability and identify which, if 
any, nerves are involved.  The examiner 
should also specifically discuss the 
extent, if any, of paralysis of any 
nerves involved.  38 C.F.R. § 4.124a 
(2000).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Review the claim file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained since the 
issuance of the September 1999 statement 
of the case.  In adjudicating the claim 
for a compensable rating for residuals of 
a left 
leg injury, review the evidence of record 
at the time of the December 1998 rating 
decision that was considered in assigning 
the original disability rating for the 
left leg disorder, then consider all the 
evidence of record to determine whether 
the facts showed that the veteran was 
entitled to a higher disability rating for 
that condition at any period of time since 
his original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

8.  If the decision with respect to the 
claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


